Citation Nr: 0206771	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a circulatory disorder, 
including neurocirculatory asthenia and arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1937 to July 
1940, and again from May 1942 to November 1945.

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, among other things, denied the 
benefit sought on appeal.  The Board first considered this 
matter in March 2001, and remanded it to the RO for 
additional development, including the scheduling of a VA 
examination.  Although the requested development was 
successfully completed, the claim remains denied.  Therefore, 
it has been returned to the Board for further consideration 
and adjudication.  All other issues before the Board in March 
2001 were decided on the merits and are no longer before the 
Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was treated for symptoms of neurocirculatory 
asthenia, specifically fainting, during service.

3.  The veteran is not currently diagnosed as having a 
neurocirculatory disorder.

4.  The veteran is currently diagnosed as having 
hypertension, arteriosclerotic heart disease and ischemic 
heart disease, which are not related to his inservice 
symptoms of neurocirculatory asthenia.

5.  The veteran did not develop hypertension, 
arteriosclerotic heart disease or ischemic heart disease 
during his active service or within one year of his discharge 
from service.



CONCLUSIONS OF LAW

1.  A chronic neurocirculatory disorder was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The veteran's hypertension, arteriosclerotic heart 
disease and ischemic heart disease were not incurred in or 
aggravated by service, nor were they incurred within one year 
of his discharge from service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1133 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for a circulatory disorder as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the statement of the case, the 
supplemental statement of the case, and the Board's March 
2001 Remand issued during the pendency of this appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claim currently on appeal 
notwithstanding the fact that it was originally denied as 
not well grounded.  The veteran was afforded VA examinations 
and all relevant records adequately identified by the 
veteran were obtained and associated with the claims folder.  
The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of his 
claim, but declined to do so in relation to this claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for a circulatory 
disorder including arteriosclerotic heart disease, which is 
deemed to be a chronic disease under 38 C.F.R. 
Section 3.309(a).  Because arteriosclerosis is a chronic 
disease, service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in July 1940 
and again in November 1945, the evidence must show that his 
chronic disease manifest to a degree of ten percent by at 
least November 1946, in order for service connection to be 
granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.




The veteran requested service connection for a circulatory 
disorder because there is evidence of treatment for 
neurocirculatory asthenia in his service medical records and 
he now suffers from hypertension, ischemic heart disease, and 
arteriosclerotic heart disease, all of which are circulatory 
disorders.  The veteran's service medical records 
specifically show that he had complaints of fatigue, weakness 
and fainting spells shortly after beginning his first tour of 
duty and was hospitalized in December 1937.  He was 
originally diagnosed as having moderate neurocirculatory 
asthenia aggravated by excessive height.  The veteran was 
treated in a hospital setting through March 1938, even though 
he was returned to full duty status at the beginning of March 
without incident.  Upon discharge from the hospital on March 
31, 1938, the veteran was found to have moderate hysteria 
manifest by occasional, transient fainting spells.  It was 
noted during his hospitalization that his symptoms were 
believed to be entirely neurotic.  Although the veteran's 
service medical records contain a few subsequent notations of 
a history of fainting, the veteran was not hospitalized 
and/or treated for a neurocirculatory disorder at any time 
after March 1938.

Following the veteran's discharge from service, he was 
treated for a number of complaints; however, he was not found 
to have a circulatory disorder until he developed a heart 
condition in 1978, over thirty years following his final 
discharge from service.  Since that time, the veteran has 
participated in treatment for hypertension, coronary artery 
disease, ischemic heart disease, and arteriosclerotic heart 
disease, but there is no medical evidence linking his heart 
condition to his periods of active service.  In April 1999, 
the RO requested additional evidence from the veteran to show 
a link between his active service and his claimed 
disabilities.  The veteran's representative responded in May 
1999, that the veteran was not required by law to submit 
additional evidence because his conditions were chronic in 
service.




The veteran underwent general VA examination in July 1999, 
and made no complaints whatsoever which could be interpreted 
as symptoms of a neurocirculatory disorder.  He denied 
syncopal episodes or dizzy spells, but said he had occasional 
dyspnea on exertion.  The veteran related having an aortic 
valve replacement in 1993, and a history of hypertension.  
Upon examination, there were no objective findings suggesting 
the presence of a neurocirculatory disorder and the examiner 
did not diagnose one.  The veteran was diagnosed as having 
degenerative arthritis, hypertension, hyperlipidemia, chronic 
obstructive pulmonary disease, and obesity, and was found to 
be status-post aortic valve replacement.  

In May 2001, the veteran underwent VA examination 
specifically to consider whether there was a relationship 
between his inservice treatment for the symptoms of a 
neurocirculatory disorder and his currently diagnosed heart 
disorders.  The Board notes that this request was made in its 
March 2001 Remand in part because "neurocirculatory 
asthenia" was defined in Dorland's Medical Dictionary, 24th  
Edition (1965), as occurring chiefly in soldiers in active 
war service and also being called an "irritable heart," 
"cardiac neurosis," and "disordered action of the heart."  
At the examination, the veteran denied experiencing any 
palpitations, dizziness, syncope, or nocturnal dyspnea either 
during service or since his discharge from service.  He 
stated that he experienced ankle edema occasionally when he 
forgot to take medication prescribed for his heart condition.  
The VA examiner performed a complete examination of the 
veteran, reviewed the veteran's service medical records and 
post-service treatment records, and opined that even if the 
veteran had neurocirculatory asthenia in service, it was 
doubtful that there was any relation between it and the 
veteran's currently diagnosed heart disease.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Based on the evidence of record as outlined above, the Board 
finds that the veteran is not currently diagnosed as having a 
neurocirculatory disorder.  Additionally, the Board finds 
that the symptoms of a neurocirculatory disorder experienced 
in service did not cause the veteran's currently diagnosed 
circulatory disorders.  Although the veteran's representative 
argues that the veteran experienced a chronic circulatory 
disorder in service, the evidence of record does not support 
that contention as the veteran's symptoms resolved in service 
and he did not develop his current heart disorders until 
1978, over thirty years following his discharge from service.  
Consequently, the Board finds that the evidence in this case 
is not in relative equipoise, thus the doctrine of resolving 
all reasonable doubt in favor of the veteran is not 
triggered.  The evidence clearly shows that the veteran was 
treated for approximately three months in service for 
complaints of fainting spells and feeling tired and weak.  
The veteran's symptoms were first treated as if they were 
physical and a diagnosis of neurocirculatory asthenia was 
diagnosed; his symptoms were then treated as if they were a 
manifestation of a mental state.  In any event, the veteran 
was discharged from service without complaints of a 
circulatory disorder and he was not treated for any symptoms 
of a circulatory disorder until 1978.  Accordingly, the Board 
finds that the veteran does not currently have a 
neurocirculatory disorder or a disability caused by the 
symptoms of the neurocirculatory disorder experienced in 
service.  The veteran did not develop his currently diagnosed 
circulatory disorders during service or within one year of 
his discharge from service.  Therefore, the veteran's claim 
for service connection for a circulatory disorder must fail 
and is hereby denied.




ORDER

Service connection for a circulatory disorder, including 
neurocirculatory asthenia and arteriosclerotic heart disease, 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

